TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 17, 2014



                                    NO. 03-14-00045-CR


                           Christopher Bradley Young, Appellant

                                               v.

                                 The State of Texas, Appellee




            APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
           BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.